13‐2637
    Li v. Holder
                                                                                          BIA
                                                                                  A095 850 517

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A
DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


           At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
    in the City of New York, on the 2nd day of April, two thousand fourteen.

    PRESENT:
               ROBERT A. KATZMANN,
                     Chief Judge,
               RICHARD C. WESLEY,
               DENNY CHIN,
                     Circuit Judges.
    _____________________________________

    YA QIN LI,
                   Petitioner,              

                    v.                                   13‐2637
                                                         NAC            
    ERIC H. HOLDER, JR., UNITED STATES 
    ATTORNEY GENERAL, 
               Respondent.
    _____________________________________
FOR PETITIONER:                  Thomas D. Barra, New York, NY.  

FOR RESPONDENT:                  Stuart F. Delery, Assistant Attorney General;
                                 Edward J. Duffy, Senior Litigation Counsel; Paul
                                 Fiorino, Senior Litigation Counsel, Office of
                                 Immigration Litigation, United States Department
                                 of Justice, Washington, D.C.

      UPON DUE CONSIDERATION of this petition for review of a Board of

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED,

AND DECREED that the petition for review is DENIED.

      Petitioner Ya Qin Li, a native and citizen of the People’s Republic of China,

seeks review of the June 12, 2013, decision of the BIA denying her motion to

reopen,  In re Ya Qin LI, No. A095 850 517 (B.I.A. June 12, 2013).  We assume the

parties’ familiarity with the underlying facts and procedural history in this case.

      The BIA’s denial of Li’s motion to reopen as untimely and number‐barred

was not an abuse of discretion.  See Kaur v. B.I.A., 413 F.3d 232, 233 (2d Cir. 2005)

(per curiam).  An alien may file one motion to reopen no later than 90 days after

the date on which the final administrative decision has been rendered in the

proceedings sought to be reopened.  8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

§ 1003.2(c)(2).  There is no dispute that Li’s 2013 motion was untimely and

number‐barred, as it was her second motion to reopen, and the final


                                          2
administrative decision was issued in 2004.  However, the time and number

limitations do not apply to a motion to reopen if it is “based on changed

circumstances arising in the country of nationality or in the country to which

deportation has been ordered, if such evidence is material and was not available

and could not have been discovered or presented at the previous hearing.”  8

C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).


       Substantial evidence supports the BIA’s determination that Li failed to

demonstrate changed country conditions in China.  See Shao v. Mukasey, 546 F.3d

138, 169 (2d Cir. 2008).  “In determining whether evidence accompanying a

motion to reopen demonstrates a material change in country conditions that

would justify reopening, [the BIA] compare[s] the evidence of country conditions

submitted with the motion to those that existed at the time of the merits hearing

below.”  Matter of S‐Y‐G‐, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).


       The BIA may also deny a motion to reopen when the movant has not

established her prima facie eligibility for the underlying relief sought.  See I.N.S. v.

Abudu, 485 U.S. 94, 104‐05 (1988).  The BIA did not abuse its discretion in

concluding that Li failed to establish an objectively reasonable fear of future



                                             3
persecution based on her practice of Falun Gong because she did not show that

anyone in China was aware of that practice.  See Y.C. v. Holder, 741 F.3d 324, 333‐

34 (2d Cir. 2013); Hongsheng Leng v. Mukasey, 528 F.3d 135, 138 (2d Cir. 2008).  


      For the foregoing reasons, the petition for review is DENIED.  As we have

completed our review, any stay of removal that the Court previously granted in

this petition is VACATED, and any pending motion for a stay of removal in this

petition is DISMISSED as moot. Any pending request for oral argument in this

petition is DENIED in accordance with Federal Rule of Appellate Procedure

34(a)(2), and Second Circuit Local Rule 34.1(b).


                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk




                                          4